 


EXECUTION VERSION
    
SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of January 13,
2017, is being entered into between COMSTOCK MINING INC., a Nevada corporation
(the “Company”), and GF COMSTOCK 2 LP, a Delaware limited partnership (the
“Purchaser”), with respect to the proposed issuance and sale by the Company of
11% Senior Secured Debenture due 2021 in an aggregate principal amount of
$10,723,000 (the “Debenture”), in the form set forth in Exhibit A hereto.
 
W I T N E S S E T H:


WHEREAS, the Debenture will be secured by (1) the pledge of equity interests in
the Company’s subsidiaries Comstock Mining LLC, a Nevada limited liability
company (“Comstock LLC”), Comstock Real Estate Inc., a Nevada corporation
(“Comstock Real Estate”), and Comstock Industrial LLC, a Nevada limited
liability Company (“Comstock Industrial” and, together with Comstock LLC and
Comstock Real Estate, the “Subsidiaries” and each, a “Subsidiary”), and (2) the
Collateral (as such term is defined in the Pledge and Security Agreement dated
as of the date hereof, in the form set forth in Exhibit B hereto (the “Security
Agreement” and, together with this Agreement, the Debenture and the deeds of
trust contemplated by the Security Agreement, the “Transaction Documents”),
between the Company and the Purchaser relating to the pledge of such equity and
the Collateral); and


WHEREAS, the Debenture will be offered and sold without registration under the
U.S. Securities Act of 1933, as amended (the “Securities Act”), in accordance
with Section 4(a)(2) of the Securities Act; and


WHEREAS, the Purchaser has agreed to consummate the transactions contemplated
hereunder substantially concurrent with the purchase of shares of common stock
(the “Common Stock”) of the Company, $0.000666 par value, per share, from the
sellers thereof listed in Exhibit C hereto (the “Selling Stockholders”).


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:
 
1. Sale and Purchase; Payment and Delivery.
 
(A) Sale and Purchase. On the basis of the representations and warranties and
subject to the other terms and conditions set forth in this Agreement, the
Company agrees to issue and sell to the Purchaser, and the Purchaser agrees to
purchase from the Company, the Debenture for an aggregate purchase price (the
“Purchase Price”) of Ten Million One Hundred Fifty-Four Thousand Six Hundred
Fifty-Three and 36/100 Dollars ($10,154,653.36).
 
(B) Payment and Delivery. Payment of the Purchase Price will be made to the
Company by a combination of (x) Federal Funds wire transfer of same-day funds
and (y) the cancellation of certain existing indebtedness of the Company owed to
the Purchaser, against delivery to the Purchaser of the Debenture. Such payment
and delivery shall be made no later than 4:00 p.m., New York City time, on the
date of this Agreement (or at such time as otherwise set forth in the funds flow
memorandum previously agreed between the Company and the Purchaser). As used
herein, “Closing” means the closing on such payment and delivery,


 
1




--------------------------------------------------------------------------------





“Closing Date” means the date on which such payment and delivery are made and
“Closing Time” means the time when such payment and delivery are made.


2. Representations and Warranties of the Company.


The Company represents and warrants to, and agrees with the Purchaser that, as
of the date of this Agreement and as of the Closing Time, unless such
representation, warranty or agreement speaks as of a different time:
 
(A) Registration of Common Stock; Stock Exchange Matters. The Common Stock is
registered pursuant to Section 12(b) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and is currently listed on the NYSE MKT (the
“Exchange”) under the trading symbol “LODE.” The Company has taken no action
designed to, or reasonably likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from the Exchange, nor has the Company received any notification that the
U.S. Securities and Exchange Commission (the “Commission”) or the Exchange is
contemplating terminating such registration or listing. To the Company’s
knowledge, it is in compliance with all applicable listing requirements of the
Exchange.
 
(B) No Misstatement or Omission. The reports and other documents that the
Company has filed or will file with the Commission under Section 13(a), 14 or
15(d) of the Exchange Act from and including January 1, 2014 and prior to the
Closing Time, together with the Company’s registration statement on Form 8-A
filed with the Commission under Section 12 of the Exchange Act on June 8, 2011
(File No. 001-35200), in each case including the information, if any,
incorporated by reference therein, (collectively, the “Exchange Act Reports”,
and each, individually, an “Exchange Act Report”), did or will not, when they
were or will be so filed, do not (if so filed before the execution and delivery
of this Agreement), and, as of the Closing Time, will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.
 
(C) Conformity with Securities Act and Exchange Act. (i) Each Exchange Act
Report, when it was filed with the Commission under the Exchange Act, conformed
in all material respects with the requirements of the Exchange Act and (ii) the
Company is, and has been for a period of at least 90 days immediately before the
sale of Common Stock, subject to the reporting requirements of section 13 or
15(d) of the Exchange Act and has: (x) filed all required reports under Section
13 or 15(d) of the Exchange Act, as applicable, during the 12 months preceding
such sale; and (y) submitted electronically and posted on its corporate website,
if any, every Interactive Data File (as defined in the Securities Act) required
to be submitted and posted pursuant to Rule 405 of Regulation S-T under the
Securities Act, during the 12 months preceding the sale of Common Stock.
 
(D) Financial Information. The consolidated financial statements of the Company
included in the Exchange Act Reports, together with the related notes and
schedules, present fairly, in all material respects, the consolidated financial
position of the Company and the Subsidiaries as of the dates indicated and the
consolidated results of operations, cash flows and changes in stockholders’
equity of the Company for the periods specified (subject to normal year-end
audit adjustments for interim financial statements) and have been prepared in
compliance with the requirements of the Exchange Act and in conformity with
generally accepted accounting principles in the United States applied on a
consistent basis during the periods involved; the other financial and
statistical data with respect to the Company and the Subsidiaries contained in
the Exchange Act Reports, if any, have been derived from the accounting records
of the Company and the Subsidiaries, are prepared in compliance with the
requirements of the Exchange Act and in conformity with generally accepted
accounting principles in the United States applied on a consistent basis during
the periods


 
2




--------------------------------------------------------------------------------





involved and accurately and fairly presented and prepared in all material
respects on a basis consistent with the financial statements and books and
records of the Company; there are no financial statements (historical or pro
forma) that are required to be included or incorporated by reference in the
Exchange Act Reports that are not included or incorporated by reference as
required; the Company and the Subsidiaries do not have any material liabilities
or obligations, direct or contingent (including any off-balance sheet
obligations), not described in the Exchange Act Reports; and all disclosures
contained or incorporated by reference in the Exchange Act Reports, if any,
regarding “non-GAAP financial measures” (as such term is defined by the rules
and regulations of the Commission) comply in all material respects with
Regulation G of the Exchange Act and Item 10 of Regulation S-K under the
Exchange Act, to the extent applicable.
 
(E) Organization. The Company and each of its Subsidiaries are duly organized,
validly existing as a corporation or limited liability company, as the case may
be, and in good standing under the laws of Nevada. The Company and each of its
Subsidiaries are duly licensed or qualified as a foreign corporation for
transaction of business and in good standing under the laws of each other
jurisdiction in which their respective ownership or lease of property or the
conduct of their respective businesses requires such license or qualification,
and have all corporate (or limited liability company, as the case may be) power
and authority necessary to own or hold their respective properties and to
conduct their respective businesses as described in the Exchange Act Reports,
except where the failure to be so qualified or have such power or authority
would not, individually or in the aggregate, have or reasonably be expected to
have a material adverse effect on or affecting the assets, business, operations,
earnings, properties, condition (financial or otherwise), prospects or results
of operations of the Company and the Subsidiaries taken as a whole, or prevent
or interfere in any material respect with consummation of the transactions
contemplated by the Transaction Documents (a “Material Adverse Effect”).
 
(F) Subsidiaries. The Subsidiaries are the Company’s only subsidiaries. Except
as set forth in the Exchange Act Reports, the Company owns, directly or
indirectly, all of the equity interests of the Subsidiaries free and clear of
any material lien, charge, security interest, encumbrance, right of first
refusal or other restriction, and all the equity interests of the Subsidiaries
are validly issued and are fully paid, non-assessable and free of preemptive and
similar rights. No Subsidiary is currently prohibited, directly or indirectly,
from paying any dividends to the Company, from making any other distribution on
such Subsidiary’s capital stock, from repaying to the Company any loans or
advances to such Subsidiary from the Company or from transferring any of such
Subsidiary’s property or assets to the Company or any other Subsidiary of the
Company.
 
(G) No Violation or Default. Neither the Company nor any of its Subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound or to which any of the property or assets of the Company
or any of its Subsidiaries are subject; or (iii) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of each of clauses
(ii) and (iii) above, for any such violation or default that would not,
individually or in the aggregate, have a Material Adverse Effect. To the
Company’s knowledge, no other party under any material contract or other
agreement to which it or any of its Subsidiaries is a party is in default in any
respect thereunder where such default would, individually or in the aggregate,
have a Material Adverse Effect.
 
(H) No Material Adverse Change. Subsequent to the date of the most recent
financial statements included in the Exchange Act Reports, there has not been
(i) any Material Adverse Effect or the occurrence


 
3




--------------------------------------------------------------------------------





of any development that the Company reasonably expects will result in a Material
Adverse Effect; (ii) any transaction that is material to the Company and the
Subsidiaries taken as a whole; (iii) any obligation or liability, direct or
contingent (including any off-balance sheet obligations), incurred by the
Company or any Subsidiary, that is material to the Company and the Subsidiaries
taken as a whole; (iv) any material change in the capital stock or outstanding
long-term indebtedness of the Company or any of its Subsidiaries; (v) any
dividend or distribution of any kind declared, paid or made on the capital stock
of the Company or any Subsidiary, other than in each case above in the ordinary
course of business or as otherwise disclosed in the Exchange Act Reports or (vi)
any loss or interference in the business of the Company or the Subsidiaries from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any labor disturbance or dispute or any action, order or decree of any
court or arbitrator or governmental or regulatory authority.
 
(I) Capitalization. The issued and outstanding shares of capital stock of the
Company have been validly issued, are fully paid and non-assessable and, other
than as disclosed in the Exchange Act Reports, are not subject to any preemptive
rights, rights of first refusal or similar rights. The Company has an
authorized, issued and outstanding capitalization as set forth in the Exchange
Act Reports as of the dates referred to therein (other than the grant of
additional options or restricted stock under the Company’s existing equity
incentive plans, or changes in the number of outstanding shares of Common Stock
of the Company due to the issuance of shares upon the exercise or conversion of
securities exercisable for, or convertible into, Common Stock outstanding on the
date hereof), and such authorized capital stock conforms to the description
thereof set forth in the Registration Statement and the Prospectus. The
description of the securities of the Company in the Exchange Act Reports is
complete and accurate in all material respects. Except as disclosed in or
contemplated by the Exchange Act Reports, as of the date referred to therein,
the Company does not have outstanding any options to purchase, or any rights or
warrants to subscribe for, or any securities or obligations convertible into, or
exchangeable for, or any contracts or commitments to issue or sell, any shares
of capital stock or other securities.
 
(J) Authorization; Enforceability. The Company has full legal right, power and
authority to execute, deliver and perform its obligations under each Transaction
Document and to perform the transactions contemplated thereby. This Agreement
has been duly authorized, executed and delivered by the Company and is the
legal, valid and binding agreement of the Company enforceable in accordance with
its terms, except to the extent that enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles. The Debenture
has been duly authorized by the Company and, when executed and delivered by the
Company, will constitute the legal, valid and binding agreement of the Company
enforceable in accordance with its terms, except to the extent that
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable principles. The Security Agreement has been duly authorized by the
Company and, when the Security Agreement has been executed and delivered by the
Company, will constitute the legal, valid and binding agreement of the Company
enforceable in accordance with its terms, except to the extent that
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable principles. Each Deed of Trust has been duly authorized by the Company
and, when each Deed of Trust has been executed and delivered by the Company,
will constitute the legal, valid and binding agreement of the Company
enforceable in accordance with its terms, except to the extent that
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable principles.
 
(K) Compliance with Laws. Except as set forth in the Exchange Act Reports, each
of the Company and its Subsidiaries: (i) is in compliance with all statutes,
rules, or regulations applicable to the ownership


 
4




--------------------------------------------------------------------------------





of the assets and businesses conducted by the Company or its Subsidiaries
(“Applicable Laws”), except as would not, individually or in the aggregate,
result in a Material Adverse Effect; (ii) has not received any correspondence or
notice from the any governmental authority alleging or asserting noncompliance
with any Applicable Laws or any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws (“Authorizations”), which, would, individually or in the
aggregate, have a Material Adverse Effect; (iii) possess all material
Authorizations, and such Authorizations are valid and in full force and effect,
and none of the Company or any of its Subsidiaries is in material violation of
any term of any such Authorizations; (iv) has not received notice that any
governmental authority has taken, is taking or intends to take action to limit,
suspend, modify or revoke any Authorization and has no knowledge that any such
governmental authority is considering such action; and (v) has filed, obtained,
maintained or submitted all material reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments as
required by any Applicable Laws or Authorizations, and all such reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments were complete and correct on the date filed (or were
corrected or supplemented by a subsequent submission).


(L) No Consents Required. No consent, approval, authorization, order, license,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company of the Transaction Documents and the transactions contemplated
thereby, including the issuance and sale by the Company of the Debenture, except
for (i) the consent of certain stockholders of the Company in the form set forth
in Exhibit D hereto (the “Winfield Consent”) and (ii) such consents, approvals,
authorizations, orders and registrations or qualifications as may be required
under applicable state securities laws.
 
(M) Independent Public Accounting Firm. Deloitte & Touche LLP (the
“Accountant”), whose report on the consolidated financial statements of the
Company is filed with the Commission as part of the Company’s most recent Annual
Report on Form 10-K included in the Exchange Act Reports, is and, during the
periods covered by its report, was an independent registered public accounting
firm within the meaning of the Securities Act and the Public Company Accounting
Oversight Board (United States). To the Company’s knowledge, the Accountant is
not in violation of the auditor independence requirements Rule 2-01 of
Regulation S-X under the Exchange Act with respect to the Company.


(N) No Litigation. Except as set forth in the Exchange Act Reports, there are no
pending legal, governmental or regulatory actions, suits, proceedings, audits or
investigations to which the Company or a Subsidiary is a party or to which any
property of the Company or any of its Subsidiaries is the subject that,
individually or in the aggregate, would have or reasonably be expected to have a
Material Adverse Effect, and, to the Company’s knowledge, no such actions,
suits, proceedings, audits or investigations are threatened or contemplated by
any legal, governmental or regulatory authority or threatened by others. The
Company and its Subsidiaries do not have reason to believe that the final
determination in the Lyon County Litigation will have an adverse impact on the
assets, business, operations, earnings, properties, condition (financial or
otherwise), prospects or results of operations of the Company and the
Subsidiaries taken as a whole. “Lyon County Litigation” means Comstock Res.
Assn., et al. v. Lyon Co. Bd. of Commnrs., et al., Case No. 68433 (Supreme Court
of Nevada), Case No. 14-CV-00128 in the Third Jud. Dist. Ct. in and for the
State of Nevada.
 
(O) Permits. Except as disclosed in the Exchange Act Reports, the Company and
its Subsidiaries have made all filings, applications and submissions required
by, possesses and are operating in compliance with, all approvals, licenses,
certificates, certifications, clearances, consents, grants, exemptions, marks,
notifications, orders, permits and other authorizations issued by, the
appropriate federal, state or foreign governmental or regulatory authorities
necessary for the ownership or lease of their respective properties or


 
5




--------------------------------------------------------------------------------





to conduct their respective businesses as described in the Exchange Act
Documents (collectively, “Permits”), except for such Permits the failure of
which to possess, obtain or make the same would not, individually or in the
aggregate, have a Material Adverse Effect; the Company and its Subsidiaries are
in compliance with the terms and conditions of all such Permits, except where
the failure to be in compliance would not, individually or in the aggregate,
have a Material Adverse Effect; all of the Permits are valid and in full force
and effect, except where any invalidity would not, individually or in the
aggregate, have a Material Adverse Effect; and neither the Company nor any of
its Subsidiaries has received any written notice relating to the limitation,
revocation, cancellation, suspension, modification or non-renewal of any such
Permit which, individually or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would have a Material Adverse Effect, and neither
has any reason to believe that any such Permit will not be renewed in the
ordinary course.
 
(P) Regulatory Filings. Except as disclosed in the Exchange Act Reports, neither
the Company nor any of its Subsidiaries has failed to file with the applicable
regulatory authorities any required filing, declaration, listing, registration,
report or submission, except for such failures that would not, individually or
in the aggregate, have a Material Adverse Effect; except as disclosed in the
Exchange Act Reports, all such filings, declarations, listings, registrations,
reports or submissions were in compliance with applicable laws when filed and no
deficiencies have been asserted by any applicable regulatory authority with
respect to any such filings, declarations, listings, registrations, reports or
submissions, except for any deficiencies that would not, individually or in the
aggregate, have a Material Adverse Effect.
 
(Q) Taxes. The Company and each of its Subsidiaries have filed all federal,
state, local and foreign tax returns which have been required to be filed and
paid all taxes shown thereon through the date hereof, to the extent that such
taxes have become due and are not being contested in good faith. Except as
otherwise disclosed in in or contemplated by the Exchange Act Reports, no tax
deficiency has been determined adversely to the Company or any of its
Subsidiaries or any of their respective properties or assets. The Company has no
knowledge of any federal, state or other governmental tax deficiency, penalty or
assessment which has been or might be asserted or threatened against it or any
of its Subsidiaries or any of their respective properties or assets.
 
(R) Title to Real and Personal Property. Except as set forth in the Exchange Act
Reports, the Company and its Subsidiaries have good and valid title to all
personal property and good and insurable title to all real property described in
the Exchange Act Reports as being owned by them that are material to the
businesses of the Company or such Subsidiary, in each case free and clear of all
liens, encumbrances and claims, except (i) Permitted Liens (as defined in the
Debenture), (ii) matters that do not materially interfere with the use made and
proposed to be made of such property by the Company and any of its Subsidiaries;
or (iii) matters that could not, individually or in the aggregate, have or
reasonably could be expected to have a Material Adverse Effect.
 
(S) Environmental Laws. Except as set forth in the Exchange Act Reports, the
Company and its Subsidiaries (i) are and at all times since January 1, 1996
were, in compliance in all material respects with any and all applicable
federal, state, local and foreign laws, rules, regulations, requirements,
decisions, judgments, decrees and orders relating to the protection of the
environment or health and safety including without limitation, environmental,
health and safety laws, regulations, governmental authorizations, ordinances,
and rules, and the common law, and contractual obligations relating to the use,
refinement, handling, treatment, removal, storage, production, manufacture,
transportation, disposal, emissions, discharges, Releases or threatened Releases
(defined below) of Hazardous Material (defined below) or otherwise relating to
pollution or protection of human health or the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals or industrial, toxic or hazardous


 
6




--------------------------------------------------------------------------------





substances or wastes into the environment (including, without limitation,
ambient air, soil, surface water, ground water, wetlands, natural resources,
land surface or subsurface strata), or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, chemicals or industrial, toxic or
Hazardous Material or wastes, as the same may be amended or modified, and as now
existing or hereafter adopted. Environmental Laws include, without limitation,
the Environmental Laws listed below: The Hazardous Materials Transportation Act
(49 U.S.C. § § 1801 et seq.); the Federal Solid Waste Act as amended by the
Resource Conservation and Recovery Act of 1976 (42 U.S.C. § § 6901 et seq.); the
Clean Air Act (42 U.S.C. §§ 7401 et seq.); the Federal Water Pollution Control
Act (33 U.S.C. § 1251); the Federal Clean Water Act of 1977 (33 U.S.C. §§ 1251,
et seq.); the Safe Drinking Water Act (42 U.S.C. §§ 300f et seq.); the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. §§ 9601 et seq.); the Toxic Substances Control Act (15 U.S.C. §§ 2601 et
seq.); the Emergency Planning and Community Right to Know Act (42 U.S.C. §§
11001, et seq.); the Occupational Safety and Health Act (26 U.S.C. §§ 651 et
seq.); the Pollution Prevention Act of 1990 (42 U.S.C. §§ 13101 et seq.); the
Atomic Energy Act of 1954, 68 Stat. 919; the Energy Reorganization Act of 1974;
the Federal Mine Safety and Health Act of 1977, Public Law 91-173, as amended by
The Mine Improvement and New Emergency Response (MINER) Act of 2006 (Public Law
109-236, as amended by Public Law 109-280); the Occupational Health and Safety
Act of 1970, Pub. Law 91-596, 84 Stat. 1590, 29 USC §§ 652 et seq.); the Federal
Land Policy and Management Act, 43 USC §§ 1744 et seq.; Federal Insecticide,
Fungicide, and Rodenticide Act; the Federal Pesticide Act of 1978 (7 U.S.C. §§
136, et seq. (collectively, “Environmental Laws”); (ii) have received and are in
material compliance with all permits, licenses, certificates or other
authorizations or approvals required of them under applicable Environmental Laws
to conduct their business; (iii) have not received written notice of any actual
or potential liability under or relating to, or actual or potential violation
of, any Environmental Laws, including for the investigation or remediation of
any Release or threat of Release of Hazardous Materials, and have no knowledge
of any event or condition that would reasonably be expected to result in any
such notice; (iv) except for reclamation obligations described therein and bonds
posted therefor, are not conducting or paying for, in whole or in part, any
investigation, remediation or other corrective action pursuant to any
Environmental Law at any location; (v) are not party to any order, decree or
agreement that imposes any obligation or liability under any Environmental Law;
(vi) other than as reserved on the Company’s financial statements, there are no
costs or liabilities associated with Environmental Laws of or relating to the
Company or its Subsidiaries; and (vii) (A) have no proceedings that are pending,
or that are known to be contemplated, against the Company or any Subsidiary
under any Environmental Laws in which a governmental entity is also a party, and
(B) are not aware of any facts or issues regarding its compliance with
Environmental Laws, or liabilities or other obligations that could be reasonably
be expected to incur under Environmental Laws. “Hazardous Materials” means any
material, chemical, substance, waste, pollutant, contaminant, compound, mixture,
or constituent thereof, in any form or amount, including petroleum (including
crude oil or any fraction thereof) and petroleum products, natural gas liquids,
asbestos and asbestos containing materials, naturally occurring radioactive
materials, mining wastes and byproducts, brine, and drilling mud, regulated as
toxic, hazardous or as a pollutant or which can give rise to liability under any
Environmental Law. “Release” means any spilling, leaking, seepage, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, disposing, depositing, dispersing, or migrating in, into or through the
environment.
 
(T) Disclosure Controls. The Company and each of its Subsidiaries maintains
systems of “internal control over financial reporting” (as defined under Rules
13a-15 and 15d-15 under the Exchange Act Regulations) that comply with the
requirements of the Exchange Act and have been designed by, or under the
supervision of, its principal executive and principal financial officers, or
persons performing similar functions, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with generally accepted
accounting principles, including, but not limited to, internal accounting
controls sufficient to provide reasonable assurance that (i)


 
7




--------------------------------------------------------------------------------





transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company’s internal control over financial
reporting is effective, and the Company is not aware of any material weaknesses
in its internal control over financial reporting (other than as set forth in the
Exchange Act Reports). The Company’s auditors and the Audit Committee of the
Board of Directors of the Company have been advised of: (i) all significant
deficiencies and material weaknesses in the design or operation of internal
controls over financial reporting which are known to the Company’s management
and that have adversely affected or are reasonably likely to adversely affect
the Company’ ability to record, process, summarize and report financial
information; and (ii) any fraud known to the Company’s management, whether or
not material, that involves management or other employees who have a significant
role in the Company’s internal controls over financial reporting. Since the date
of the latest audited financial statements of the Company included in the
Exchange Act Reports, there has been no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting
(other than as set forth in the Exchange Act Reports). The Company has
established disclosure controls and procedures (as defined in Rules 13a-15 and
15d-15 under the Exchange Act) for the Company and designed such disclosure
controls and procedures to provide reasonable assurance that material
information relating to the Company and each of its Subsidiaries is made known
to the certifying officers by others within those entities, particularly during
the period in which the Company’s Annual Report on Form 10-K or Quarterly Report
on Form 10-Q, as the case may be, is being prepared.
 
(U) Sarbanes-Oxley. The Company and each of its Subsidiaries has developed and
currently maintains disclosure controls and procedures that comply with Rule
13a-15 or 15d-15 under the Exchange Act Regulations, and such controls and
procedures are effective to ensure that all material information concerning the
Company and the Subsidiaries will be made known on a timely basis to the
individuals responsible for the preparation of the Company’s Exchange Act
filings and other public disclosure documents. There is and has been no failure
on the part of the Company or any of the Company’s directors or officers, in
their capacities as such, to comply with any applicable provisions of the
Sarbanes-Oxley Act of 2002, as amended (the “Sarbanes-Oxley Act”), and the rules
and regulations promulgated thereunder. Each of the principal executive officer
and the principal financial officer of the Company (or each former principal
executive officer of the Company and each former principal financial officer of
the Company, as applicable) has made all certifications required by Sections 302
and 906 of the Sarbanes-Oxley Act with respect to all reports, schedules, forms,
statements and other documents required to be filed by the Company or furnished
by Company to the Commission. For purposes of the preceding sentence, “principal
executive officer” and “principal financial officer” shall have the meanings
given to such terms in the Sarbanes-Oxley Act.
 
(V) Employees. Neither the Company nor any of the Subsidiaries is engaged in any
unfair labor practice; except for matters which would not, individually or in
the aggregate, have a Material Adverse Effect, (i) there is (A) no
discrimination complaint or unfair labor practice complaint pending or, to the
Company’s knowledge, threatened against the Company or any of the Subsidiaries,
(B) no strike, labor dispute, slowdown or stoppage pending or, to the Company’s
knowledge, threatened against the Company or any of the Subsidiaries and (C) no
union representation dispute currently existing concerning the employees of the
Company or any of the Subsidiaries, (ii) to the Company’s knowledge, no union
organizing activities are currently taking place concerning the employees of the
Company or any of the Subsidiaries and (iii) there has been no violation of any
federal, state, local or foreign law or collective bargaining agreement relating
to discrimination in the hiring, promotion or pay of employees, any applicable
wage or hour laws


 
8




--------------------------------------------------------------------------------





or retirement benefits, or any provision of the Employee Retirement Income
Security Act of 1974, as amended, or the rules and regulations promulgated
thereunder concerning the employees of the Company or any of the Subsidiaries
that would, individually or in the aggregate, have a Material Adverse Effect.




The Company and any “employee benefit plan” (as defined under the Employee
Retirement Income Security Act of 1974, as amended, and the regulations and
published interpretations thereunder (collectively, “ERISA”)) established or
maintained by the Company or its ERISA Affiliates (as defined below) are in
compliance in all material respects with ERISA. “ERISA Affiliate” means, with
respect to the Company, any member of any group of organizations described in
Sections 414(b), (c), (m) or (o) of the Internal Revenue Code of 1986, as
amended, and the regulations and published interpretations thereunder (the
“Code”), of which the Company is a member. No “reportable event” (as defined
under ERISA) has occurred or is reasonably expected to occur with respect to any
“employee benefit plan” established or maintained by the Company or any of its
ERISA Affiliates. No “employee benefit plan” established or maintained by the
Company or any of its ERISA Affiliates, if such “employee benefit plan” were
terminated, would have any “amount of unfunded benefit liabilities” (as defined
under ERISA). Neither the Company nor any of its ERISA Affiliates has incurred
or reasonably expects to incur any material liability under (i) Title IV of
ERISA with respect to termination of, or withdrawal from, any “employee benefit
plan” or (ii) Sections 412, 4971, 4975 or 4980B of the Code. Each “employee
benefit plan” established or maintained by the Company or any of its ERISA
Affiliates that is intended to be qualified under Section 401(a) of the Code is
so qualified and, to the knowledge of the Company, nothing has occurred, whether
by action or failure to act, which would cause the loss of such qualification


(W) Insurance. The Company and its Subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, which insurance, to
the knowledge of the Company or any Subsidiary, is in amounts and insures
against such losses and risks as are adequate to protect the Company and its
Subsidiaries and their respective businesses; and neither the Company nor any of
its Subsidiaries has (i) received notice from any insurer or agent of such
insurer that material capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance or (ii) any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business.
 
(X) No Conflicts. Neither the execution and delivery of the Transaction
Documents and all ancillary documents, nor the issuance, offering or sale of the
Debenture, nor the consummation of any of the transactions contemplated by the
Transaction Documents, nor the compliance by the Company or any of its
Subsidiaries with the terms and provisions thereof, do not and will not, with or
without the giving of notice or the lapse of time or both: (i) result in a
material breach or conflict with any of the terms and provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company pursuant to the
terms of any contract, instrument, indenture, mortgage, deed of trust, note,
loan agreement or other agreement to which the Company or any of its
Subsidiaries may be bound or to which any of their respective properties or
assets are subject, except (i) liens, charges or encumbrances pursuant to the
Transaction Documents, (ii) such conflicts, breaches or defaults as have been
waived; and (iii) such conflicts, breaches and defaults that would not,
individually or in the aggregate, have a Material Adverse Effect; nor will any
such action result in (x) any violation of the provisions of the organizational
or governing documents of the Company or any of its Subsidiaries; or (y) any
violation of the provisions of any statute or any order, rule or regulation
applicable to the Company or any of its Subsidiaries, or of any court or of any
federal, state or other regulatory authority or other government body having
jurisdiction over the Company or any of its Subsidiaries or any of their
respective assets or businesses, other than, with respect


 
9




--------------------------------------------------------------------------------





to this clause (y), any violation that would not, individually or in the
aggregate, have a Material Adverse Effect.


(Y) Investment Company Act; Public Utility Holding Company. Neither the Company
nor any Subsidiary is and, after giving effect to the transactions contemplated
by this Agreement and the application of the proceeds thereof, will be, (i)
required to register as an “investment company,” as defined in the Investment
Company Act of 1940, as amended, (ii) a “holding company” or a “subsidiary
company” of a “holding company” or an “affiliate” of either a “holding company”
or a “subsidiary company” within the meaning of the Public Utility Holding
Company Act of 1935, as amended, or (iii) subject to any other federal or state
law or regulation which purports to restrict or regulate its ability to borrow
money.


(Z) Intellectual Property Rights. The Company and each of its Subsidiaries owns
or possesses or has valid rights to use all patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses, inventions, trade secrets, geological and
geophysical data, any studies, reports, mining models, assays, drill core,
drill-hole data, geochemical reports, recovery reports and any other information
relating to the Real Property Collateral and similar rights (“Intellectual
Property Rights”) necessary for the conduct of the business of the Company and
its Subsidiaries as currently carried on and as described in the Exchange Act
Reports. To the knowledge of the Company and its Subsidiaries, no action or use
by the Company or its Subsidiaries necessary for the conduct of its business as
currently carried on and as described in the Exchange Act Reports will involve
or give rise to any infringement of, or license or similar fees for, any
Intellectual Property Rights of others. Neither the Company nor any Subsidiary
has received any notice alleging any such infringement, fee or conflict with
asserted Intellectual Property Rights of others. Except as would not reasonably
be expected to result, individually or in the aggregate, in a Material Adverse
Effect (A) to the knowledge of the Company and its Subsidiaries, there is no
infringement, misappropriation or violation by third parties of any of the
Intellectual Property Rights owned by the Company or any Subsidiary; (B) there
is no pending or, to the knowledge of the Company and its Subsidiaries,
threatened action, suit, proceeding or claim by others challenging the rights of
the Company or any of its Subsidiaries in or to any such Intellectual Property
Rights, and the Company and its Subsidiaries are unaware of any facts which
would form a reasonable basis for any such claim, that would, individually or in
the aggregate, together with any other claims in this clause (Y), reasonably be
expected to result in a Material Adverse Effect; (C) the Intellectual Property
Rights owned by the Company and its Subsidiaries and, to the knowledge of the
Company and its Subsidiaries, the Intellectual Property Rights licensed to the
Company or any of its Subsidiaries have not been adjudged by a court of
competent jurisdiction invalid or unenforceable, in whole or in part, and there
is no pending or, to the Company’s and its Subsidiaries’ knowledge, threatened
action, suit, proceeding or claim by others challenging the validity or scope of
any such Intellectual Property Rights, and the Company and its Subsidiaries are
unaware of any facts which would form a reasonable basis for any such claim that
would, individually or in the aggregate, together with any other claims in this
clause (Y), reasonably be expected to result in a Material Adverse Effect; (D)
there is no pending or, to the Company’s or any Subsidiary’s knowledge,
threatened action, suit, proceeding or claim by others that the Company or any
Subsidiary infringes, misappropriates or otherwise violates any Intellectual
Property Rights or other proprietary rights of others, neither the Company nor
any Subsidiary has received any written notice of such claim and the Company and
the Subsidiaries are unaware of any other facts which would form a reasonable
basis for any such claim that would, individually or in the aggregate, together
with any other claims in this clause (Y), reasonably be expected to result in a
Material Adverse Effect; and (E) to the Company’s and its Subsidiaries’
knowledge, no employee of the Company


 
10




--------------------------------------------------------------------------------





or any Subsidiary is in or has ever been in violation in any material respect of
any term of any employment contract, patent disclosure agreement, invention
assignment agreement, non-competition agreement, non-solicitation agreement,
nondisclosure agreement or any restrictive covenant to or with a former employer
where the basis of such violation relates to such employee’s employment with the
Company or any Subsidiary, or actions undertaken by the employee while employed
with the Company or any Subsidiary and could reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect. To the Company’s
and its Subsidiaries’ knowledge, all material technical information developed by
and belonging to the Company or any Subsidiary which has not been patented has
been kept confidential. Neither the Company nor any Subsidiary is a party to or
bound by any options, licenses or agreements with respect to the Intellectual
Property Rights of any other person or entity that are required to be set forth
in the Exchange Act Reports and are not described therein. The Exchange Act
Reports contain in all material respects the same description of the matters set
forth in the preceding sentence. None of the technology employed by the Company
or any Subsidiary has been obtained or is being used by the Company or such
Subsidiary in violation of any contractual obligation binding on the Company or
any Subsidiary or, to the Company’s or any Subsidiary’s knowledge, any of its
officers, directors or employees, or otherwise in violation of the rights of any
persons.
(AA) Foreign Corrupt Practices Act. Neither the Company nor any of its
Subsidiaries nor, to the Company’s or any Subsidiary’s knowledge, any director,
officer, agent, employee or affiliate of the Company or any Subsidiary or any
other person acting on behalf of the Company or any Subsidiary, has, directly or
indirectly, given or agreed to give any money, gift or similar benefit (other
than legal price concessions to customers in the ordinary course of business) to
any customer, supplier, employee or agent of a customer or supplier, or official
or employee of any governmental agency or instrumentality of any government
(domestic or foreign) or any political party or candidate for office (domestic
or foreign) or other person who was, is, or may be in a position to help or
hinder the business of the Company or any of its Subsidiaries (or assist it in
connection with any actual or proposed transaction) that (i) might subject the
Company or any of its Subsidiaries to any material damage or penalty in any
civil, criminal or governmental litigation or proceeding, (ii) if not given in
the past, might have had a Material Adverse Effect or (iii) if not continued in
the future, might materially adversely affect the assets, business, operations
or prospects of the Company or any of its Subsidiaries. The Company and its
Subsidiaries have taken reasonable steps to ensure that its accounting controls
and procedures are sufficient to cause the Company and its Subsidiaries to
comply in all material respects with the Foreign Corrupt Practices Act of 1977,
as amended.


(BB) Compliance with OFAC. Neither the Company nor any of its Subsidiaries nor,
to the Company’s or any of its Subsidiaries’ knowledge, any director, officer,
agent, employee or affiliate of the Company, any Subsidiary or any other person
acting on behalf of the Company or any of its Subsidiaries, is currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Department of the Treasury (“OFAC”), and the Company will not, directly
or indirectly, use the proceeds of the Offering hereunder, or lend, contribute
or otherwise make available such proceeds to any Subsidiary, joint venture
partner or other person or entity, for the purpose of financing the activities
of any person currently subject to any U.S. sanctions administered by OFAC.


(CC) Money Laundering Laws. The operations of the Company and its Subsidiaries
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any Governmental Entity (collectively, the “Money Laundering Laws”); and no
action, suit or proceeding by or before any Governmental Entity involving the


 
11




--------------------------------------------------------------------------------





Company with respect to the Money Laundering Laws is pending or, to the best
knowledge of the Company or any of its Subsidiaries, threatened.


(DD) Related Party Transactions. There are no business relationships or related
party transactions involving the Company, its affiliates or any other person
required to be described or incorporated by reference in the Exchange Act
Reports that have not been described as required. The Purchaser acknowledges
that Hard Rock Nevada Inc., an entity owned and controlled by an employee of the
Company, participated indirectly in a loan to Comstock Industrial in an amount
equal to approximately $200,000.


(EE) Board of Directors. The Board of Directors of the Company is comprised of
the persons set forth in the Exchange Act Reports. The qualifications of the
persons serving as board members and the overall composition of the board comply
with the Exchange Act, the Exchange Act Regulations, the Sarbanes-Oxley Act
applicable to the Company and the listing rules of the Exchange. At least one
member of the Audit Committee of the Board of Directors of the Company qualifies
as an “audit committee financial expert,” as such term is defined under
Regulation S-K and the listing rules of the Exchange. In addition, at least a
majority of the persons serving on the Board of Directors qualify as
“independent,” as defined under the listing rules of the Exchange.


(FF) Solvency; Fraudulent Conveyance. The Company and its Subsidiaries (i) have
not entered into this Agreement or any Transaction Document with the actual
intent to hinder, delay, or defraud any creditor, and (ii) have received
reasonably equivalent value in exchange for their obligations under this
Agreement, the Debenture and the other Transaction Documents. The fair saleable
value of Company’s and the Subsidiaries’ assets are and will, immediately
following the execution and delivery of the Transaction Documents, be greater
than Company’s and its Subsidiaries’ total liabilities (including the maximum
amounts of its subordinated, unliquidated, disputed, or contingent liabilities
or its debts as such debts become absolute and matured). The Company’s and its
Subsidiaries’ assets do not and will not, immediately following the execution
and delivery of the Transaction Documents, constitute unreasonably small capital
to carry out its business as conducted or as proposed to be conducted. The
Company and its Subsidiaries do not intend to, and do not believe that they
will, incur debts and liabilities (including contingent liabilities and other
commitments) beyond their ability to pay such debts as they mature (taking into
account the timing and amount to be payable on or in respect of any such
obligations).


(GG) Margin Regulations. No part of the proceeds of the Debenture will be used
for the purpose of purchasing or acquiring any “margin stock” within the meaning
of Regulation U of the Board of Governors of the Federal Reserve System or for
any other purpose which would be inconsistent with such Regulation U or any
other Regulations of such Board of Governors, or for any purposes prohibited by
Applicable Laws.


(HH) Collateral Representations.


(i)      The provisions of the Security Agreement and the Deeds of Trust are
effective to create in favor of the Purchaser a legal, valid and enforceable
first priority lien and security interest (subject to Permitted Liens) on all
right, title and interest of the Company or the relevant Subsidiary in the
Collateral described therein. Except for filings completed prior to the Closing
Date and as contemplated hereby and by the Security Agreement or the Deeds of
Trust, no filing or other action will be necessary to perfect or protect such
liens.


(ii)     Set forth on Schedule 2(HH)(ii), as of the Closing Date, is a
description of all Deposit Accounts and Securities Accounts of the Company and
its Subsidiaries (other than payroll accounts), including the name of (A) the
Company or applicable Subsidiary in whose name such Account exists, (B) in


 
12




--------------------------------------------------------------------------------





the case of a Deposit Account, the depository institution and average amount
held in such Deposit Account, and (C) in the case of a Securities Account, the
Securities Intermediary or issuer and the average aggregate market value held in
such Securities Account, as applicable.


(iii)     Set forth on Schedule 2(HH)(iii), as of the Closing Date, is a
description of all Commercial Tort Claims of the Company and its Subsidiaries
(detailing such Commercial Tort Claim in such detail as reasonably requested by
the Purchaser).


(iv)     Set forth on Schedule 2(HH)(iv), as of the Closing Date, is a true and
complete list of (x) all real property owned in fee by the Company or a
Subsidiary (“Fee Property”) and (y) all unpatented mining claims owned by the
Company or a Subsidiary (“Unpatented Claims”).


(v)    Set forth on Schedule 2(HH)(v), as of the Closing Date, is a true and
complete list of (x) all real property owned in fee by a third party and leased
to the Company or a Subsidiary (“Leased Fee Property”) and (y) all unpatented
mining claims owned by a third party and leased to the Company or a subsidiary
(“Leased Unpatented Claims”).


(vi)    Except for Permitted Liens and the royalties set forth on Schedule
2(HH)(ix) with respect to each such real property, the Company owns a 100%
interest in and to (i) the Fee Property; (ii) the Unpatented Claims, subject to
the paramount title of the United States; (iii) the leasehold estate in the
Leased Fee Property; and (iv) the Leased Unpatented Claims, subject to the
paramount title of the United States.


(vii)    With respect to Unpatented Claims located and staked by the Company or
a Subsidiary, all required claim maintenance fees have been paid in the manner
required by Applicable Law in order to maintain such Unpatented Claims in good
standing through the end of the current assessment year, and proof thereof has
been properly and timely recorded and filed in accordance with Applicable Law,
and all such Unpatented Claims were located and staked in the manner required by
Applicable Law, and proof thereof has been properly and timely recorded and
filed in accordance with Applicable Law. With respect to Unpatented Claims
located and staked by a Person other than the Company or a Subsidiary, since the
date of acquisition of such Unpatented Claims, all required claim maintenance
fees have been paid in the manner required by Applicable Law in order to
maintain such Unpatented Claims in good standing through the end of the current
assessment year and proof thereof has been properly and timely recorded and
filed in accordance with Applicable Law and, prior to the date of acquisition to
the knowledge of the Company (x) all such Unpatented Claims were located and
staked in the manner required by Applicable Law, and proof thereof has been
properly and timely recorded and filed in accordance with Applicable Law, and
(y) all required claim maintenance fees have been paid in the manner required by
Applicable Law in order to maintain such Unpatented Claims in good standing, and
proof thereof has been properly and timely recorded and filed in accordance with
Applicable Law.


(viii)    With respect to the Leased Unpatented Claims, since the date of
acquisition of such leasehold interest, all required claim maintenance fees have
been paid in the manner required by Applicable Law in order to maintain the
Leased Unpatented Claims in good standing through the end of the current
assessment year (inclusive of the Closing Date), and proof thereof has been
properly and timely recorded and filed in accordance with Applicable Law, and,
prior to the date of acquisition of such leasehold interest to the knowledge of
the Company, (x) all Leased Unpatented Claims were located and staked in the
manner required by Applicable Law, and proof thereof has been properly and
timely recorded and filed in accordance with Applicable Law, and (y) all
required claim maintenance fees have been paid in the manner required by
Applicable Law in order to maintain the Leased Unpatented Claims in good
standing, and proof thereof has been properly and timely recorded and filed in
accordance with Applicable Law.


 
13




--------------------------------------------------------------------------------







(ix)    Schedule HH(ix), as of the Closing Date, sets forth a true and complete
list of all royalties on or burdening all or any portion of the Real Property
Collateral.


(II) Auramet Note and Auramet Purchase Agreement. There are currently no amounts
outstanding under either the Auramet Note or the Auramet Purchase Agreement (as
such terms are defined below).


3. Representations of the Purchaser.
 
The Purchaser represents and warrants to, and agrees with the Company that, as
of the date of this Agreement and as of the Closing Time, unless such
representation, warranty or agreement speaks as of a different time:
 
(A) Investor Status. The Purchaser is an “accredited investor” within the
meaning of Rule 501(a) of Regulation D promulgated under the Securities Act.
 
(B) Experience of the Purchaser. The Purchaser is knowledgeable, sophisticated
and experienced in financial and business matters, and in making decisions with
respect to investments in securities representing an investment decision, like
that involved in the purchase of the Debenture, including investments in
securities issued by the Company and comparable entities, has the ability to
bear the economic risks of an investment in the Debenture, and has undertaken an
independent analysis of the merits and the risks of an investment in the
Debenture, based on the Purchaser’s own financial circumstances. The Purchaser
has had the opportunity to request, receive, review and consider all information
it deems relevant in making an informed decision to purchase the Debenture and
to ask questions of, and receive answers from, the Company concerning such
information.
 
(C) No Public Sale or Distribution. The Purchaser is acquiring the Debenture in
the ordinary course of its business and for its own account for investment only
and with no present intention of “distributing” the Debenture, or participating
in any arrangement or understanding with any other persons regarding the
“distribution” of the Debenture, in each case within the meaning of the
Securities Act. The Purchaser will not, directly or indirectly, offer, sell,
pledge, transfer or otherwise dispose of (or solicit any offers to buy, purchase
or otherwise acquire or take a pledge of) the Debenture, nor will the Purchaser
engage in any short sale that results in a disposition of the Debenture by the
Purchaser, except if (i) the transferee of the Debenture has agreed in writing
for the benefit of the Company to be bound by this Section 3; (ii) such offer,
sale, pledge, transfer or other disposition is in compliance with the Securities
Act and the rules and regulations of the Commission thereunder and any
applicable state securities or “blue sky” laws; and (iii) if such sale, pledge,
transfer or other disposition is not registered by an effective registration
statement under the Securities Act and if reasonably requested by the Company,
the Purchaser shall have furnished the Company with such documents reasonably
requested by the Company, including without limitation an opinion of counsel
reasonably satisfactory to the Company that such sale, pledge, transfer or other
disposition will not require registration under the Securities Act; provided,
however, that (x) clause (i) above will not apply to, and, except in unusual
circumstances, the Company will not be entitled pursuant to clause (iii) above
to request or require any documentation other than a representation letter in
customary form for, any sale, pledge, transfer or other disposition made
pursuant to Rule 144 promulgated under the Securities Act (or any successor
thereto); and (y) clause (i) above will not apply to, and the Company will not
be entitled to request or require such an opinion of counsel or any other
documentation or information if such Debenture does not bear a restricted
legend.
 


 
14




--------------------------------------------------------------------------------





(D) Information. The Purchaser has, in connection with its decision to purchase
the Debenture, relied solely upon the Exchange Act Reports, the representations
and warranties of the Company contained herein and the information referred to
in Section 3(B).
 
(E) Reliance on Exemptions. The Purchaser understands that the Debenture is
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of the Securities Act, the rules and regulations of
the Commission thereunder and state securities or “blue sky” laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties and agreements of the Purchaser
set forth herein in order to determine the availability of such exemptions and
the eligibility of the Purchaser to acquire the Debenture.
 
(F) No Legal, Tax or Investment Advice. The Purchaser understands that nothing
in the Agreement or any other materials presented to the Purchaser in connection
with the purchase and sale of the Debenture constitutes legal, tax or investment
advice. The Purchaser has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of the Debenture.
 
(G) Risk of Loss. The Purchaser understands that its investment in the Debenture
involves a significant degree of risk, including a risk of total loss of the
Purchaser’s investment. The Purchaser understands that no representation is
being made as to the future value of the Debenture.
 
(H) Legend. The Purchaser understands that, until such time as the Debenture may
be sold pursuant to Rule 144 under the Securities Act without any restriction as
to the volume or manner of sale of such securities that can then be sold, the
Debenture will bear a restrictive legend in substantially the following form:
 
“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT
BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, OR (B) AN OPINION OF COUNSEL, IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
THE SECURITIES ACT OR (II) UNLESS PURSUANT TO RULE 144 (OR ANY SUCCESSOR
THERETO) UNDER THE SECURITIES ACT.”
 
(I) Residency. The Purchaser’s residence and principal executive offices are in
the jurisdiction set forth in Section 7(A) of this Agreement.
 
(J) Organization; Validity; Enforcement. The Purchaser has full legal right,
power and authority to execute, deliver and perform its obligations under this
Agreement and to perform the transactions contemplated by this Agreement. The
execution, delivery and performance of this Agreement by the Purchaser and the
consummation of the transactions herein contemplated will not violate any
provision of the organizational documents of the Purchaser or conflict with,
result in the breach or violation of, or constitute, either by itself or upon
notice or the passage of time or both, a default under any material agreement,
mortgage, deed of trust, lease, franchise, license, indenture, permit or other
instrument to which the Purchaser is a party, or any statute or any judgment,
decree, order, rule or regulation of any court or any regulatory


 
15




--------------------------------------------------------------------------------





body or other governmental agency or body applicable to the Purchaser, except,
with respect to any such agreement, mortgage, deed of trust, lease, franchise,
license, indenture, permit, other instrument, statute, judgment, decree, order,
rule or regulation, as would not, individually or in the aggregate, materially
interfere with consummation of the transactions contemplated hereby. No consent,
approval, authorization or other order of any court, regulatory body or other
governmental body is required on the part of the Purchaser for the execution,
delivery and performance of this Agreement by the Purchaser, except in each case
as would not, individually or in the aggregate, materially interfere with
consummation of the transactions contemplated hereby. Upon the execution and
delivery of this Agreement by the parties hereto, this Agreement shall
constitute the legal, valid and binding agreement of the Purchaser enforceable
against the Purchaser in accordance with its terms, except to the extent that
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable principles.
 
(K) Disclosure. The Purchaser acknowledges and agrees that the Company does not
make nor has made any representations or warranties with respect to the
transactions contemplated hereby or to its business, properties, operations and
prospects, other than those specifically set forth in Section 2 of this
Agreement.
 
(L) Compliance with Laws. The Purchaser acknowledges and agrees that it is
responsible for its own compliance with foreign, state and federal securities
laws. The Purchaser has all business and professional licenses, registrations
and permits necessary to receive any fees or take any other actions contemplated
under this Agreement or the other Transaction Documents.
 
Section 4. COVENANTS OF THE COMPANY.
 
(A) Blue Sky and Other Qualifications. The Company will qualify the Debenture
for offering and sale, or to obtain an exemption for the Debenture to be offered
and sold, under the applicable securities laws of such states and other
jurisdictions (domestic or foreign) may be necessary in order to issue and sell
the Debenture to the Purchaser pursuant to this Agreement; provided, however,
that the Company will not be obligated to file any general consent to service of
process or to qualify as a foreign corporation or as a dealer in securities in
any jurisdiction in which it has theretofore so filed or in which it is not so
qualified, as applicable, or to subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject.
 
(B) Payment of Expenses. On the Closing Date, the Company shall reimburse the
Purchaser for due diligence expenses in an amount equal to Three Hundred Fifty
Thousand Dollars ($350,000) (collectively, the “Purchaser Reimbursed Expenses”).
The Company shall also be responsible for the payment of its own expenses
related to the transactions contemplated by this Agreement, including (i) the
preparation, issuance and delivery of the certificates, if any, for the
Debenture; (ii) reasonable fees and disbursements of the counsel, accountants
and other advisors to the Company; and (iii) the qualification or exemption of
the Debenture under securities laws in accordance with Section 4(A), including
filing fees (collectively, the “Company Expenses”). For purposes of this
Agreement, “Business Day” means any day on which commercial banks in the City of
New York are open for business.


(C) Use of Proceeds. The Company will use the proceeds from the issuance of the
Debenture in accordance with Schedule A attached hereto.


(D) Right to Board Designee. For so long as the Debenture remains outstanding,
the Purchaser will be entitled to designate Clark Gillam to serve as a member of
the Board of Directors of the Company (which right is not transferable to any
third party). The Company agrees that if Mr. Gillam is unable to serve as a


 
16




--------------------------------------------------------------------------------





director, resigns as a director or is removed as a director without cause and
the Debenture remains outstanding, then the Purchaser shall have the ability to
designate Daniel Freuman for appointment or election to the Board (Mr. Gillam or
Mr. Freuman, as the case may be, the “Purchaser Designee”). The Company will
take all action necessary to appoint the Purchaser Designee to the Board and to
nominate such designee for election to the Board at each stockholder meeting.
The Company shall recommend that the Company’s stockholders vote in favor of the
Purchaser Designee at each stockholder meeting at which the Purchaser Designee
is nominated. The Purchaser Designee shall not be entitled to compensation for
serving as a member of the Board of Directors of the Company for so long as this
Debenture is outstanding. Any such designee shall be subject to the same duties
with respect to confidentiality, conflicts of interest and corporate
opportunities, among other duties, as other non-employee members of the Board of
Directors. The Company understands and agrees that the Purchaser Designee may,
if and to the extent he desires to do so, disclose to the Purchaser (including
any partners or members thereof) information he obtains while serving as a
member of the Board of Directors of the Company or any committee thereof on a
confidential basis, subject to an express agreement naming the Company as a
third-party beneficiary of such confidentiality obligations (which the parties
hereto acknowledge is satisfied by the terms of the Purchaser’s limited
partnership agreement as in effect on the date hereof).


(E) Mineral Reports; Surface Title Confirmation. The Company shall comply with
its obligations set forth in Section 6(K) of the Debenture, relating to the
delivery of certain title reports relating to the Dayton/Spring Valley
Properties as described on Schedule 4(E)(1) (“Dayton/Spring Valley Properties”),
the American Flat Properties as described on Schedule 4(E)(2) (“American Flat
Properties”), the Lucerne Properties as described on Schedule 4(E)(3) (“Lucerne
Properties”), the Occidental Properties as described on Schedule 4(E)(4)
(“Occidental Properties”) the Genco/Rule Properties as described on Schedule
4(E)(5) (“Genco/Rule Properties”) and the Amazon/Wonder Properties as described
on Schedule 4(E)(6) (“Amazon/Wonder Properties”).


Section 5. CONDITIONS TO THE PURCHASER’S OBLIGATIONS.
 
The obligations of the Purchaser under this Agreement will be subject to the
satisfaction (or waiver by the Purchaser in its sole discretion) of the
following conditions precedent:
 
(A) Accuracy of Representations. The representations and warranties of the
Company in this Agreement are accurate and correct as of, and as if made at, the
Closing Time.
 
(B) Performance of Company’s Obligations. The Company shall have duly performed
all of its obligations under this Agreement as are required to be completed at
or before the Closing Time, including without limitation, payment of the
Purchaser Reimbursed Expenses.
 
(C) Execution and Delivery of Security Agreement and Deeds of Trust. The
Security Agreement and each Deed of Trust shall have been executed and delivered
by each party thereto, and the Purchaser shall have received a copy thereof.
 
(D) Winfield Consent. Execution and delivery of the Winfield Consent, and the
Purchaser shall have received a copy thereof.
 
(E) Surface Title Work. The Purchaser shall have received, in form and substance
satisfactory to the Purchaser, updated preliminary title reports and such other
reports and opinions, related to Dayton/Spring Valley Properties, the Industrial
Park Properties as described on Schedule 5(E)(1) (“Industrial Park Properties”)
and the Daney Ranch Properties as described on Schedule 5(E)(2) (“Daney Ranch
Properties”)


 
17




--------------------------------------------------------------------------------





prepared and certified by a Nevada title insurer, relating to the status of
ownership of the surface title to all of such real properties.


(F) Selling Stockholders Sale. The purchase of the Common Stock free and clear
of any lien, defect or encumbrance from the Selling Stockholders pursuant to
documentation satisfactory to the Purchaser; provided, that this condition shall
be deemed to have been satisfied so long as the transfer agent relating to the
Common Stock has delivered by email confirmation that (1) as to the Selling
Stockholders transferring shares of Common Stock to the Purchaser via electronic
delivery, all actions in respect of such electronic transfer have been taken and
(2) as to the Selling Stockholder transferring to the Purchaser physical
certificates representing shares of Common Stock, such Selling Stockholder has
irrevocably given instructions to The Depositary Trust Company (DTC) to deliver
such physical certificates to the transfer agent (it being understood that such
certificates for shares of Common Stock shall be delivered to the Purchaser as
soon as practicable after the Closing in accordance with the Purchaser’s
instructions).
(G) Legal Opinions of Counsel. The Purchaser shall have received an opinion or
opinions (including local counsel opinions) of counsel for the Company and its
Subsidiaries, addressed to the Purchaser, in form and substance reasonably
acceptable to the Purchaser.


(H) Officer’s Certificate. The Purchaser shall have received an Officer’s
Certificate, certifying as to the organizational documents of the Company and
each Subsidiary (which, to the extent filed with a Governmental Authority, shall
be certified as of a recent date by such Governmental Authority), the
resolutions of the governing body of the Company and each Subsidiary and the
good standing, existence or its equivalent of the Company and each Subsidiary.


(I) Existing Indebtedness; No Liens. All of the existing Indebtedness of the
Company and its Subsidiaries other than the Indebtedness described on Schedule
5(I) shall be repaid in full and all guarantees and security interests related
thereto shall be terminated prior to or concurrent (or substantially concurrent,
to the extent arrangements for such repayment and termination have been already
been agreed) with the Closing (other than as set forth in clause (L) below).
There shall exist no lien, charge or encumbrance on any assets of the Company
and its Subsidiaries other than Permitted Liens.


(J) Personal Property Collateral. The Purchaser shall have received, in form and
substance satisfactory to the Purchaser: (i) (A) searches of UCC filings in the
jurisdiction of incorporation or formation, as applicable, of the Company and
each Subsidiary and each jurisdiction where any Collateral is located or where a
filing would need to be made in order to perfect the Purchaser’s security
interest in the Collateral, copies of the financing statements on file in such
jurisdictions and evidence that no liens, charges or encumbrances exist other
than Permitted Liens and (B) tax lien, judgment and bankruptcy searches, (ii)
completed UCC financing statements for each appropriate jurisdiction as is
necessary, in the Purchaser’s sole discretion, to perfect the Purchaser’s
security interest in the Collateral and (iii) stock or membership certificates,
if any, evidencing the pledged equity and undated stock or transfer powers duly
executed in blank; in each case to the extent such pledged equity is
certificated.


(K) Real Property Collateral. The Purchaser shall have received, in form and
substance reasonably satisfactory to the Purchaser, a Deed of Trust, Assignment
of Rents and Leases and Security Agreement, executed by the Company and each
Subsidiary owning a record title interest in the Real Property Collateral,
securing a lien against all of the real property set forth on Schedule 5(K)
(“Real Property Collateral”).


(L) Auramet Debt. The Company shall have terminated (1) that certain Secured
Promissory Note and Guaranty dated March 6, 2015 (the “Auramet Note”) entered
into with Auramet International, LLC (and secured by a Deed of Trust, General
Security Agreement and Financing Statement and Pledge of its interest


 
18




--------------------------------------------------------------------------------





in Comstock Mining LLC) and (2) that certain Amended and Restated Master
Purchase Contract and Bill of Sale dated March 11, 2015 (the “Auramet Purchase
Agreement”) with Auramet International, LLC and all security interests,
guarantees and pledges associated therewith.


(M) Other Materials. The Company shall have furnished to the Purchaser such
appropriate further information, certificates, letters and other documents as
the Purchaser may reasonably request. All such certificates, letters and other
documents will be in compliance with the provisions of this Agreement.


Section 6. CONDITIONS TO THE COMPANY’S OBLIGATIONS.
 
The obligations of the Company under this Agreement will be subject to the
satisfaction (or waiver by the Company in its sole discretion) of the following
conditions precedent:
 
(A) Accuracy of Representations. The representations and warranties of the
Purchaser in this Agreement are accurate and correct as of, and as if made at,
the Closing Time.
 
(B) Receipt of Purchase Price. The Company shall have received the Purchase
Price in accordance with Section 1(B).


Section 7. MISCELLANEOUS.
 
(A) Notices. Unless otherwise provided herein, all notices, demands, consents,
service of process, requests and other communications hereunder shall be in
writing and shall be delivered in person or by nationally recognized overnight
courier service, or mailed by certified mail, return receipt requested, or sent
by facsimile (if provided), addressed as follows (or to such other address as
may be given in writing in the future by either party to the other party
hereto): 


If to the Company, to:
Comstock Mining Inc.
P.O. Box 1118
Virginia City, NV 89440
Attention: Corrado DeGasperis
Facsimile: 800-750-5740
Telephone: 775-848-5310
 
With a copy (which shall not constitute notice) to:
 
Withers Bergman LLP
1700 East Putnam Avenue, Suite 400
Greenwich, CT 06870-1366
Attention: Clyde Tinnen, Esq.
Facsimile: 203-302-6619
Telephone: 203-302-4079


and if to the Purchaser, shall be delivered to:
 
GF Comstock 2 LP
140 East 45th Street, Suite 17c


 
19




--------------------------------------------------------------------------------





New York, NY 10017
Attention: Daniel Freuman
Telephone: 212-201-5813
 
Each such notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day or, if such day is
not a Business Day, on the next succeeding Business Day; (ii) on the next
Business Day after timely delivery for overnight service to a nationally
recognized overnight courier service; and (iii) on the Business Day actually
received if deposited in the U.S. mail (certified or registered mail, return
receipt requested, postage prepaid).
 
(B)     Governing Law and Jurisdiction; Waiver of Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement and any claim, controversy or dispute arising under or related to this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York, without regard to the principles of
conflicts of law thereof. Each party hereto agrees that any action, suit or
proceeding arising out of or relating to this Agreement (whether brought against
a party hereto or its respective affiliates, employees or agents) may be
commenced in the state courts sitting in New York City, New York, Borough of
Manhattan and the United States District Court of the Southern District of New
York, and any appellate court from any thereof. Each party hereto hereby (1)
irrevocably waives personal service of process, (2) waives, to the fullest
extent permitted by applicable law, (x) any objection that it may now or
hereafter have to the laying of venue of any such action, suit or proceeding;
and (y) any claim that it may now or hereafter have that any such action, suit
or proceeding in such a court has been brought in an inconvenient forum, (3)
submits to the nonexclusive jurisdiction of such courts in any such action, suit
or proceeding and (4) consents to process being served in any such action, suit
or proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement (and agrees that such service
shall constitute good and sufficient service of process and notice thereof).
Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any action, suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. Nothing in this Agreement or in any other Transaction
Document shall affect any right that the Purchaser may otherwise have to bring
any action or proceeding relating to this Agreement or any other Transaction
Document against the Company or any of its Subsidiaries or any of their
respective properties or assets in the courts of any jurisdiction.


(C)     Amendments and Waivers; Cumulative Remedies. No provision of this
Agreement may be modified, changed, waived, amended, discharged or terminated
except in a written instrument signed by the Company and the Purchaser. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right. The rights, remedies, powers and privileges of a party hereunder are
cumulative and not exclusive of any rights or remedies that such party may
otherwise have.


(D)     Execution and Counterparts. This Agreement may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement. In the event that any signature is delivered by facsimile or
electronic transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf


 
20




--------------------------------------------------------------------------------





such signature is executed) the same with the same force and effect as if such
facsimile or electronic signature were the original thereof.


(E) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.


(F)     Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties.
References to either of the parties contained in this Agreement will be deemed
to include the successors and permitted assigns of such party. Nothing in this
Agreement, express or implied, is intended to confer upon any party, other than
the parties hereto or their respective successors and permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. Neither party hereto
may assign its rights or obligations under this Agreement without the prior
written consent of the other party and any attempt to do so without such consent
will be null and void; provided, however, that the Purchaser may assign its
rights and obligations hereunder to an affiliate thereof without obtaining the
Company’s consent (but shall give notice thereof to the Company).


(G) Section Headings. The section headings contained in this Agreement are for
reference purposes only and shall not control or affect its construction or
interpretation in any respect.
 
[remainder of page intentionally left blank]


 
21




--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.
 
 
Comstock Mining Inc.
 
 
 
 
By:
 /s/ Corrado De Gasperis
 
Name:
 Corrado De Gasperis
 
Title:
President and Chief Executive Officer
 
 
 
 
GF Comstock 2 LP, by GF Capital, LLC, its General Partner
 
 
 
 
By:
/s/ Daniel Freuman
 
Name:
Daniel Freuman
 
Title:
Manager

 










 








































[Signature Page to Securities Purchase Agreement (2017)]




 
22




--------------------------------------------------------------------------------


 


 
Schedules and Exhibits
Schedules
Schedule A - Sources and Uses of Cash Proceeds


Schedules to be provided by the Company:
Schedule 2(HH)(ii)—Deposit Accounts
Schedule 2(HH)(iii)—Commercial Tort Claims
Schedule 2(HH)(iv)—Fee Property/Unpatented Claims
Schedule 2(HH)(v)—Leased Fee Property/Unpatented Claims
Schedule 2(HH)(ix)—Royalties on Real Property Collateral
Schedule 4(E)(1)—Dayton/Spring Valley Properties
Schedule 4(E)(2)—American Flat Properties
Schedule 4(E)(3)—Lucerne Properties
Schedule 4(E)(4)—Occidental Properties
Schedule 4(E)(5)—Genco/Rule Properties
Schedule 4(E)(6)—Amazon/Wonder Properties
Schedule 5(E)(1)—Industrial Park Properties
Schedule 5(E)(2)—Daney Ranch Properties
Schedule 5(K)—Real Property Collateral
Exhibits
Exhibit A - Form of Debenture
Exhibit B - Form of Pledge and Security Agreement
Exhibit C – Selling Stockholders
Exhibit D – Form of Winfield Consent








